Case 18-65261-sms   Doc 23   Filed 01/07/20 Entered 01/07/20 14:33:25          Desc Main
                             Document Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: January 7, 2020
                                             _________________________________

                                                        Sage M. Sigler
                                                 U.S. Bankruptcy Court Judge

 ________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

    IN RE:    ELIZABETH RENE EVANS,          {   CHAPTER 13
                                             {
                                             {
              DEBTOR                         {   CASE NO. A18-65261-SMS
                                             {
                                             {   JUDGE: SIGLER


             ORDER DENYING MOTION TO DISMISS HELD DECEMBER 17, 2019


          The above-styled matter came before the Court, and it

    appearing to the Court, that an agreement was made at the call of

    the Court’s calendar, to a payment arrangement on a strict

    compliance basis.     It is

          HEREBY ORDERED, that the regular Chapter 13 Plan payments

    shall be remitted to the Chapter 13 Plan, commencing with the next

    plan payment following the entry date of this Order and continuing

    for twelve (12) months following entry of this Order on a strict

    compliance basis.     It is
Case 18-65261-sms   Doc 23   Filed 01/07/20 Entered 01/07/20 14:33:25   Desc Main
                             Document Page 2 of 3


          FURTHER ORDERED, that should a default occur with any of the

    above-stated terms the Trustee may submit a Supplemental Report

    recommending dismissal and on receipt of such report the Clerk of

    Court is hereby authorized and directed to enter an Order of

    Dismissal without additional notice of hearing.

          The Clerk of Court is directed to serve a copy of this Order

    on those in the attached distribution list.

                                  End of Document



    Presented by:




                /s/
    K. Edward Safir, Esquire
    for Mary Ida Townson
    Standing Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    GA Bar No.: 622149
    eds@atlch13tt.com
Case 18-65261-sms   Doc 23   Filed 01/07/20 Entered 01/07/20 14:33:25   Desc Main
                             Document Page 3 of 3


                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


    IN RE:   ELIZABETH RENE EVANS,           {   CHAPTER 13
                                             {
                                             {
             DEBTOR                          {   CASE NO. A18-65261-SMS
                                             {
                                             {   JUDGE: SIGLER


                                DISTRIBUTION LIST


    MARY IDA TOWNSON
    CHAPTER 13 TRUSTEE
    285 PEACHTREE CENTER AVE, NE
    SUITE 1600
    ATLANTA, GA 30303

    ELIZABETH RENE EVANS
    2023 HIGHLAND PARC PLACE
    MARIETTA, GA 30067

    SLIPAKOFF & SLOMKA, PC
    OVERLOOK III - SUITE 1700
    2859 PACES FERRY RD, SE
    ATLANTA, GA 30339
